Citation Nr: 0423127	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for glaucoma, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a left ear 
infection.

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

6.  Entitlement to service connection for arthritis of the 
hands.  

7.  Entitlement to service connection for arthritis of the 
shoulders.

8.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran subsequently perfected this appeal.

A central office hearing before the undersigned was held in 
March 2004.  A transcript of that hearing is associated with 
the claims folder.

In June 2004, subsequent to the October 2003 statement of the 
case (SOC), additional evidence was received.  This evidence 
included new VA treatment records regarding an evaluation for 
obstructive sleep apnea.  This evidence is not pertinent to 
the issues being decided, and therefore, a remand for 
issuance of a supplemental statement of the case (SSOC) is 
not required.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of service connection for bilateral hearing loss, 
left ear infection, and arthritis of the hands, shoulders, 
and knees, are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claims for service connection for diabetes 
mellitus, glaucoma, and hypertension.  

2.  The veteran has a current diagnosis of diabetes mellitus, 
type 2.  The veteran did not have diabetes during active 
military service or within one year following discharge from 
service.  

3.  The preponderance of the evidence is against a finding 
that the veteran had "service in the Republic of Vietnam" 
or that he had actual in-service exposure to Agent Orange.  

4.  There is no evidence of glaucoma during the veteran's 
active military service and the preponderance of the evidence 
is against a finding that the veteran's current chronic open 
angle glaucoma is related to his military service.  

5.  There is no evidence of hypertension during the veteran's 
active military service or within one year following 
discharge from service and the preponderance of the evidence 
is against a finding that the veteran's current hypertension 
is related to his military service.  

6.  The veteran claims that his glaucoma and hypertension are 
proximately related to his diabetes mellitus.  As determined 
by this decision, the veteran is not service-connected for 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred during or aggravated 
by active military service, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Glaucoma was not incurred during or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Hypertension was not incurred during or aggravated by 
active military service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The veteran's claims for service connection for glaucoma 
and hypertension as secondary to diabetes mellitus lack legal 
merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of the veteran's claim for benefits, in November 
2002, the RO sent the veteran a letter notifying him of his 
rights in the VA claims process.  The letter advised the 
veteran of the evidence needed to establish entitlement to 
service connection, including as secondary to Agent Orange 
exposure.  The veteran was notified of the information that 
he needed to provide in support of his claims and was 
requested to advise VA of any additional information or 
evidence he wanted it to try and obtain.  By letter dated in 
November 2003, the RO notified the veteran of his and VA's 
respective obligations with respect to providing information 
and obtaining evidence.  

The October 2003 SOC notified the veteran of the laws and 
regulations relating to service connection, presumptive 
service connection based on herbicide exposure, and secondary 
service connection.  The SOC also specifically set forth the 
regulation pertaining to VA's duty to assist.  This document 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains the veteran's service personnel 
and service medical records.  The RO requested verification 
from the service department of the dates the veteran served 
in Vietnam and also requested any documents showing exposure 
to herbicides.  The veteran has submitted various private 
records in support of his claims, but has not provided 
authorization for the release of any additional information.  

The veteran reported VA treatment since 1989.  The claims 
folder contains numerous VA treatment records.  The Board, 
however, acknowledges that VA records for the entire period 
since 1989 have not been obtained.  Notwithstanding, the 
record currently contains diagnoses of diabetes mellitus, 
glaucoma, and hypertension.  As discussed below in the 
reasons and bases, the veteran's service medical records are 
negative for any complaints of or treatment for these 
disabilities.  Further, service personnel records do not 
establish that the veteran had service in the Republic of 
Vietnam or that he was exposed to Agent Orange.  There is no 
reasonable possibility that additional VA treatment records 
would assist the veteran in establishing treatment for any of 
these disabilities during active duty or that such records 
would confirm service in the Republic of Vietnam or actual 
exposure to Agent Orange.

The Board also recognizes that the veteran has not been 
afforded a VA examination regarding his claims for service 
connection for diabetes mellitus, glaucoma, and hypertension, 
and that VA has not obtained an opinion regarding the 
probable etiology of these disabilities.  The veteran is 
entitled to a medical nexus opinion pursuant to the 
Secretary's duty to assist where there is competent evidence 
of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
As indicated, VA concedes current diagnoses.  However, 
because there is no evidence of complaints or treatments for 
these disabilities during service, an etiology opinion 
linking them to service would simply be speculative and of no 
probative value.  With regard to the veteran's claim for 
service connection for diabetes mellitus secondary to Agent 
Orange exposure, the Board notes that the Secretary has 
specifically determined that a presumption of service 
connection based on herbicide exposure is warranted for type 
2 diabetes.  Therefore, the Board concludes that a remand for 
additional VA records or for VA examinations with reference 
to the veteran's claims for diabetes mellitus, glaucoma, and 
hypertension is not necessary.  See 38 C.F.R. § 3.159(d) 
(2003).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Service connection for certain chronic diseases, including 
diabetes mellitus and hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 C.F.R. §§ 3.307, 3.309 
(2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Diabetes Mellitus

Medical evidence of record indicates that the veteran has a 
current diagnosis of diabetes mellitus, type 2.  The 
veteran's primary contention is that he currently has 
diabetes as a result of in-service exposure to Agent Orange.  

A review of service medical records is negative for any 
evidence of diabetes and on examination for separation in 
August 1965, urinalysis was within normal limits and negative 
for any albumin or sugar.  The veteran's endocrine system was 
reported as normal on clinical evaluation.  There is no 
evidence of diabetes mellitus within one year following 
discharge from service and the veteran testified that he was 
first diagnosed with diabetes in 1989.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents include type 2 diabetes.  See 38 
C.F.R. § 3.309(e) (2003).  Type 2 diabetes shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2003).

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).

As indicated, the veteran has a current diagnosis of diabetes 
mellitus, type 2, which was reportedly diagnosed in 1989.  
Thus, there is evidence of a disease associated with exposure 
to herbicide agents, which manifested itself after service.  
Presumptive service connection, however, requires that the 
veteran have in-service exposure to herbicides.  As indicated 
above, exposure to herbicides is presumed for a veteran who 
had the requisite service in the Republic of Vietnam.  
Therefore, the Board must determine whether the veteran 
served in the Republic of Vietnam.

The veteran reported that he served on temporary duty in 
Sangley Point, Philippines for the purposes of patrolling the 
rivers and outlets along the ocean of Vietnam from August 
1964 to November 1964.  Thereafter, he was transferred to 
Cubi Point Naval Air Station in the Philippines where he 
worked in the personnel and operations building.  He 
indicates that he was the duty driver for those flying off 
aircraft carriers coming and going to Vietnam.  He was not on 
a ship but was attached to a seaplane squadron (VP 47).  

In his April 2003 notice of disagreement, the veteran 
indicated that he was not on actual land in Vietnam but was 
deployed in the Vietnam theater.  He indicates that his 
squadron was involved in search and rescue and that he 
actually landed in Vietnam to pick up a veteran whose boat 
was lost, planes that were shot down, etc.  

The veteran subsequently submitted a statement wherein he 
indicated that when he was stationed in the Philippines, his 
duties entailed unrestricted and extensive handling of items 
contaminated by Agent Orange.  He was in a group responsible 
for handling the pontoons for the seaplanes that were going 
to and coming from Vietnam.  He also unloaded and disposed of 
the debris recovered by the seaplanes from crashes of and/or 
the planes shot down by the Vietnamese.  The crash debris was 
sometimes from planes that carried large quantities of Agent 
Orange.  His duties also included the internal and external 
scrub down of seaplanes that returned from Vietnam.  He did 
not use protective gear.

At the March 2004 hearing, the veteran testified that his 
squadron was on temporary duty for the purpose of search and 
rescue for patrolling the rivers and shorelines of Vietnam.  
When airplanes were shot down, pilots were rescued and if 
there was debris in the water it was picked up.  The veteran 
was in a beach crew and when the seaplane came back, they 
would pull the airplane out of the water and dispose of the 
debris.  They did not use any gloves.  He noticed residue on 
the planes and on the things that he handled.  It was his job 
to clean the planes.  

In November 2002, the RO requested that the National 
Personnel Records Center (NPRC) furnish the veteran's dates 
of service in Vietnam.  Response received in January 2003 
states that they were unable to determine whether or not the 
veteran had in-country service in the Republic of Vietnam.  
Pertinent documents (service personnel records) were 
furnished in order to assist with this determination.  

The veteran's DD-214 indicates that he was enlisted in the 
United States Navy.  He had foreign and/or sea service of 
three years, six months.  His rank was listed as "AN" 
(airman) and his military occupational specialty (MOS) was 
listed as "ABF-7050" (aviation boatswain's mate - fuels) 
with a related civilian occupation of "fireman."  The 
veteran's DD-215 indicates that he was awarded the Vietnam 
Service Medal.  

The Vietnam Service Medal was awarded to all members of the 
United States Armed Forces serving at any time between July 
4, 1965 and March 28, 1973 in Vietnam, its contiguous waters, 
or airspace, thereover; and to all members of the United 
States Armed Forces serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia, or the 
airspaces, thereover, and in direct support of operations in 
Vietnam.  See Department of Defense Manual of Military 
Decorations and Awards, at 6-9 (September 1996).  Receipt of 
the Vietnam Service Medal establishes that the veteran served 
in the Vietnam theater but in and of itself, does not 
establish an actual presence in Vietnam and cannot be used to 
support a presumption of Agent Orange exposure.  

A letter from the NPRC to the veteran dated in October 1971 
confirms that he served in the Vietnam Area (Patrol Squadron 
47) from August 4, 1964 to November 30, 1964.  Service 
personnel records also confirm that the veteran was assigned 
to Patrol Squadron 47 and transferred to the Naval Air 
Station, Cubi Point, Philippines on November 30, 1964, as an 
AG3 (Aerographer's Mate Third Class).  Service personnel 
records are negative for any evidence that the veteran's 
service involved actual duty or visitation to Vietnam.  

Additionally, the veteran's reported history with regard to 
his duties at Sangley Point is inconsistent.  Initially, the 
veteran reported that he actually landed in Vietnam and later 
indicated that while the seaplanes landed in Vietnam, he was 
part of a beach crew that was responsible for their 
decontamination.  The veteran's described duties regarding 
cleaning and decontaminating aircraft appears consistent with 
his MOS as an ABF.  

On review, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran served in 
Vietnam or that his service in the Philippines involved duty 
or visitation to Vietnam.  Consequently, the veteran is not 
presumed to have been exposed to herbicides.  The Board 
acknowledges the veteran's contentions that he was exposed to 
Agent Orange through the handling of contaminated materials.  
The RO requested "any documents showing exposure to 
herbicides."  Response received in December 2002 indicates 
that there are no records of exposure to herbicides.  

The Board acknowledges that the presumption is not the sole 
method for showing causation and that the veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Because diabetes mellitus is a presumptive 
disease, there is no need for proof of direct causation and 
therefore, an analysis pursuant to Combee is not required.

In summary, there is no evidence that diabetes manifested 
itself during service or within one year following discharge.  
Further, the veteran is not presumed to have been exposed to 
herbicides during service and there is no evidence of actual 
in-service exposure to herbicides.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Glaucoma and Hypertension

VA treatment records establish current diagnoses of chronic 
open angle glaucoma and hypertension.  The veteran argues 
that his glaucoma was caused by his diabetes mellitus.  With 
regard to his claim for service connection for hypertension, 
the veteran argues that it was caused by the stress of his 
illnesses during service and/or that it is related to his 
diabetes mellitus.  

A review of service medical records is negative for any 
complaints or treatment for glaucoma or hypertension.  On 
examination for release from active duty in August 1965, 
ophthalmoscopic examination, pupils, and ocular motility were 
reported as normal.  The veteran's heart and vascular system 
was also reported as normal and his blood pressure was 
recorded as 130/74 (sitting).  There is no evidence of 
diagnosed hypertension within one year following discharge 
from service.  Further, the record does not contain competent 
medical evidence suggesting a relationship between the 
veteran's glaucoma and/or hypertension and his active 
military service.  

As noted above, the Board has determined that service 
connection is not warranted for diabetes mellitus.  Absent 
the necessary predicate for secondary service connection-a 
grant of service connection for the primary disability-the 
claims for service connection for glaucoma and hypertension 
as secondary to diabetes mellitus lack legal merit and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

As the preponderance of the evidence is against the veteran's 
claims for service connection for glaucoma and hypertension, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for glaucoma, to include as 
secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.  


REMAND

The veteran reported VA treatment beginning in 1989.  He 
began receiving treatment at the VA medical center (VAMC) in 
Murfreesboro in approximately 2001 and is currently receiving 
treatment at that facility.  The claims folder contains VA 
treatment records from VAMC Chattanooga for the periods from 
approximately November 1989 to May 1993 and November 1998 to 
January 2001; and records from VAMC Murfreesboro from May 
2001 to January 2003.  Pursuant to the duty to assist, the RO 
should attempt to obtain any additional VA treatment records.  
See 38 C.F.R. § 3.159(c)(1) (2003).  

The veteran contends that he has had problems with ear 
infections and has been hard of hearing since leaving active 
duty.  He contends that pre-existing hearing loss, if any, 
was aggravated by his military service.  

Service medical records show that on examination for 
enlistment in November 1961, repeat audiometric testing 
showed puretone thresholds at 4000 Hertz of 5 in the right 
ear and 40 in the left ear.  On examination for separation in 
August 1965, audiometric testing showed puretone thresholds 
at 4000 Hertz of 45 in the right ear and 75 in the left ear.  
The veteran was diagnosed with slight hearing loss, 
bilaterally, not considered disabling.  (The Board notes that 
service department audiometric examinations prior to November 
1, 1967, are assumed to be American Standards Association 
(ASA) units and have been converted to International 
Standards Organization (ISO) units for proper comparison.)  
VA examination in February 1993 showed a precipitous drop to 
a sensorineural hearing loss beginning at 3000 Hertz.  Thus, 
the veteran is entitled to a VA examination to determine 
whether his current hearing loss was incurred during or 
aggravated by his active military service.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

Service medical records also show the veteran complained of 
an earache during service and was treated for otitis externa 
on various occasions.  On examination for separation in 
August 1965, the veteran's ears and drums were determined to 
be normal on clinical evaluation.  On review of the claims 
folder, there is no current evidence of a left ear infection.  
Notwithstanding, if evidence is obtained showing a current 
left ear infection, the veteran should be afforded a VA 
examination.  See 38 C.F.R. § 3.159(c)(4) (2003).

The veteran also contends that he is entitled to service 
connection for arthritis of the hands, shoulders, and knees.  
He reported pulling ropes and moving heavy equipment during 
service.  He argues that the duties he performed while in the 
Philippines were such that they contributed to the post-
military onset of arthritis.  

Review of the claims folder is negative for x-ray evidence of 
arthritis in the claimed joints.  However, an October 1993 
private examination contains a diagnosis of gouty arthritis 
and a July 1990 VA outpatient note contains a diagnosis of 
tendinitis/arthritis of the right shoulder.  

Service medical records indicate that in September 1963, the 
veteran presented with a painful left shoulder.  X-rays were 
negative.  The examiner indicated that it was probable 
rotator cuff strain and noted that the veteran performs very 
heavy work.  No musculoskeletal impairments were noted on the 
veteran's separation examination.  The claims folder contains 
possible diagnoses of arthritis and there is evidence that 
the veteran performed heavy work during service.  As such, 
the Board finds that the veteran is entitled to a VA 
examination.  See 38 C.F.R. § 3.159(c)(4) (2003).  

At the central office hearing, the veteran testified that he 
had received chiropractic care and had given VA an 
authorization for release of these records.  On review, the 
Board could not locate the authorization in the claims folder 
and it does not appear that any chiropractic records have 
been obtained.
Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records from the VAMC Chattanooga 
for the period from May 1993 to November 
1998; and from the VAMC Murfreesboro for 
the periods from January 2001 to May 2001 
and from January 2003 to the present.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should contact the veteran and 
request that he identify the location of 
any existing relevant chiropractic 
records and provide an authorization for 
their release.  Upon receipt of the 
appropriate authorization, the RO should 
make reasonable efforts to obtain any 
records identified.  Such efforts include 
an initial request for the records and if 
the records are not received, at least 
one follow-up request.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: an audiometric examination 
to determine the nature and probable 
etiology of the veteran's bilateral 
hearing loss, to include whether any 
hearing loss existed prior to military 
service.

If the examiner determines that the 
veteran's hearing loss existed prior to 
service, the examiner is requested to 
provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any pre-existing hearing loss was 
aggravated during active military 
service.  A pre-existing injury or 
disease will be considered to have been 
aggravated by active military service 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.  See 38 C.F.R. § 3.306(a) 
(2003).  

If the examiner determines that the 
veteran's hearing loss did not pre-exist 
service, the examiner is requested to 
provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
his current hearing loss is related to 
his active military service or events 
therein.

All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report and any test results should be 
attached thereto.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.

4.  If evidence of a current left ear 
infection is obtained, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ear disease examination.  If 
the veteran is diagnosed with a left ear 
infection, the examiner is requested to 
provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any current left ear infection is related 
to the veteran's active military service 
or events therein.  

All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report and any test results should be 
attached thereto.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine whether he 
currently has arthritis of the hands, 
shoulders, and knees.  All required tests 
and studies should be completed.  

If the veteran is diagnosed with 
arthritis of the hands, shoulders, and/or 
knees, the examiner is requested to 
provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed arthritis (hands, 
shoulders, and/or knees) is related to 
the veteran's service, or events therein.  
In making this determination, the 
examiner is asked to addressed the 
impact, if any, of the veteran's post-
service occupational history.  

All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report and any test results should be 
attached thereto.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, a left ear 
infection, and arthritis of the hands, 
shoulders, and knees.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



